DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021 has been entered.
Status of Objections and Rejections
The rejection of claim(s) 15 is/are obviated by Applicant’s cancellation.
All rejections from the previous office action are maintained.
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12-13 and 16-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “where t0 is a point in time at which the current source is switched on” in line 33 and “where t0 is a point in time at which the current source is shut off” in line 37. It is not clear how t0 is the point of time at which the current source is switched on and shut off at the same time.
Subsequent dependent claims 13 and 16-17 are rejected due to their dependencies on rejected base claim 12.
Claim 17 recites “a capacity difference Cdiff of at least one differential capacitance of the at least one electronic control unit” in lines 1-2 and “an effective differential total capacity” in lines 7-8.  It is unclear whether either the capacity difference Cdiff or the effective differential total capacity is the same as the effective differential total capacitance Cdiff recited in claim 12.  It is also unclear whether this capacity difference Cdiff is the same as the effective differential total capacity.
Claim 17 recites “where τ is a time constant” in line 7.  It is unclear whether this time constant is the same as the time constant recited in claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauermeister (DE 10 2014 205 383, a machine translation used for citation).
Regarding claim 12, Bauermeister teaches a method for determining a temperature of a sensor ([0040] lines 3-4: the method enables the electrolyte resistance to be determined and thus the temperature of the sensor element to be determined) for detecting at least one property of a measured gas in a measured-gas space ([0001] lines 1-2; [0002] lines 1-2: for detecting at least a portion of a gas component of a measurement gas in a measurement gas space), the method comprising:
a) establishing an operating state by applying a heating voltage to at least one sensor element (Fig. 2B: showing in the beginning a voltage is applied, which is deemed to be a heating voltage to the sensor element because the sensor element 114 comprises a heating element 136 as shown in Fig. 1A and the application of the voltage would increase the temperature of the sensor element) and establishing and detecting a substantially constant voltage state at the at least one sensor element (Fig. 2B: showing the voltage is substantially constant before t0), wherein the sensor includes the at least one sensor element for detecting the property of the measure gas (Fig. 1A; [0048] line 1: the sensor element 114), the at least one sensor element including at least one first electrode (Fig. 1A; [0048] line 1: at least one first electrode 116), at least one second 
b) carrying out at least one diagnosis sequence (Fig. 2-3) by establishing at least one first diagnosis state by impinging upon the at least one sensor element with a diagnosis current ([0053] lines 1-2: the measuring step can have an excitation step in which the Nernst cell 132 is acted upon with a current pulse; Fig. 2A: indicating a constant current measuring pulse 164 is applied at time tA), at least one second diagnosis state being established in which the diagnosis current is switched off ([0057] line 16: the controller 138 can be set up to switch on and/or switch off the current; Fig. 3: indicating after applying the current pulse, as shown as 164, the current becomes zero which is deemed that the current being switched off), in the at least one first diagnosis state detecting at least one first voltage value (Fig. 2B, 3: U1; [0055] line 4: determining the voltage value U1 during the application of the current pulse), and in the at least one second diagnosis state detecting at least one second voltage value (Fig. 2B, 3: U1*; [0057] lines 9-10: a voltage value U1* is determined); and
c) determining an information item regarding the temperature ([0004] lines 1-2: a temperature of the Nernst cell can be determined by measuring an electrolyte resistance of the Nernst cell) from the at least one first voltage value and the at least one second voltage value (Fig. 2B; [0054] lines 2-4: the electrolyte resistance of the Nernst cell 132 being determined from a quotient of the difference between the voltage 0 and t1, i.e., U0 and U1*; [0057] lines 1-2: the method comprises a correction step, the electrolyte resistance determined in the measuring step being corrected in the correction step; lines 12-14: a corrected difference U1 – (U0 - ΔU*) of the voltage values can be determined and a corrected electrolyte resistance of the Nernst cell 132 can be determined), and during the constant voltage state of the operating state (here, the voltage U1 is from the constant voltage state of the operating state, i.e., the time after tA with the application of the constant current measuring pulse as shown in Fig. 2A-B), wherein an internal resistance Rint of the at least one sensor element is determined ([0057] lines 13-14: a corrected electrolyte resistance of the Nernst cell 132 can be determined).
The designation “wherein the Rint is determined from the relationship:
    PNG
    media_image1.png
    31
    330
    media_image1.png
    Greyscale
, where i is an iteration step, U(t) is a measured voltage value of the at least one first voltage value of the i-th iteration step, U(t-1) is a measured voltage value of the at least one second voltage value of the (i-1)-th iteration step, the at least one sensor element is impinged upon with the diagnosis current I, and Uoffset is a voltage offset in the operating state, wherein the first measured voltage is determined during a settling process, and the second measured voltage value is determined during a decay process, wherein the settling process in the first diagnosis state to a target value upon energization with the diagnosis current satisfies: 
    PNG
    media_image2.png
    16
    342
    media_image2.png
    Greyscale
, wherein t0 is a point in time at which the current source is switched on, τ is a time constant of a charging time of an effective differential total capacitance Cdiff of the control unit, wherein the decay process in the second diagnosis state satisfies: 
    PNG
    media_image3.png
    16
    301
    media_image3.png
    Greyscale
, where t0 is a point in time at which the current source is shut off” does not recite any positive step to be performed in the claimed method and does not limit the claim scope. MPEP 2111.04(I).  Here, Bauermeister teaches measuring U1, which is deemed to be the at least one first voltage value determined during a settling process (Fig. 2B: solid line; [0054] lines 9-10: the solid curve shows the time course of the voltage with an excitation at time tA), and U1*, which is deemed to be the at least one second voltage value determined during a decay process (Fig. 2B: dash line; [0054] lines 8-9: the dashed curve in Fig. 2B indicates a voltage curve over time without the excitation at time tA).  Thus, the claimed relationships would be inherent and naturally occurring between the internal resistance of the sensor element and the measured voltage values, the offset voltage, and the impinged current of the sensor during the determination of the temperature of the sensor, and during the settling process and the decay process as claimed.

Regarding claim 13, Bauermeister teaches the at least one diagnosis sequences is a plurality of diagnosis sequences are carried out (Fig. 3: indicating a plurality of diagnosis sequences, including the measurement cycle 168, i.e., a time from the application of the functional current pulse until a saturation value of the voltage drop is reached ([0060] lines 6-7), and a time span 170 that the correction step can be carried out ([0060] lines 10-11), are carried out).



Regarding claim 17, the designation “wherein a capacity difference Cdiff of at least one differential capacitance of the at least one electronic control unit furthermore is determined from the relationship 
    PNG
    media_image4.png
    30
    186
    media_image4.png
    Greyscale
where 
    PNG
    media_image5.png
    79
    323
    media_image5.png
    Greyscale
 where ԏ is a time constant of the charging time of an effective differential total capacitance, i is an iteration step, U[t] is the measured voltage value of the i-th iteration step, Uoffset is the offset voltage value, ԏmeas is a point in time of the measurement after energization is switched on or shut off, the sensor element is impinged upon with the diagnosis current I, and Rint is the internal resistance” does not recite any positive step to be performed in the claimed method and does not limit the claim scope. MPEP 2111.04(I).  By performing all steps of the identical method as claimed in claim 12 on the identical gas sensor as claimed in claim 12, the claimed relationship would be inherent and naturally occurring between the capacity difference Cdiff and the time constant ԏmeas and the internal resistance of the sensor during the determination of the temperature of the sensor. 
Response to Arguments
Applicant’s arguments with respect to claims 12-13 and 15-17 have been considered but are unpersuasive.
Applicant argues that Bauermeister does not disclose or suggest the newly added features (page 8, line 1), i.e., “the first measured voltage value is determined during a settling process, and the second measured voltage value is determined during a decay process” and two formula embodying the voltage values 
    PNG
    media_image2.png
    16
    342
    media_image2.png
    Greyscale
” and 
    PNG
    media_image3.png
    16
    301
    media_image3.png
    Greyscale
 during the settling process and the decay process (page 7, last para.).  This argument is unpersuasive because Bauermeister the first measured voltage value (Fig. 2B: U1) is determined during a settling process (Fig. 2B: solid line; [0054] lines 9-10: the solid curve shows the time course of the voltage with an excitation at time tA), and the second measured voltage value (Fig. 2B: U1*) is determined during a decay process (Fig. 2B: dash line; [0054] lines 8-9: the dashed curve in Fig. 2B indicates a voltage curve over time without the excitation at time tA).  Thus, the two voltage values during the settling process and the decay process are inherent and naturally occurring during the determination of the temperature of the sensor when an identical method as recited in claim 12 is performed on an identical gas sensor as recited in claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                            

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795